211 F.2d 405
William E. HAFNERv.UNITED STATES of America.Nick PIZZUTIv.UNITED STATES of America.
No. 4666.
No. 4667.
United States Court of Appeals, Tenth Circuit.
December 9, 1953.

Appeals from the United States District Court for the District of Colorado.
S. Philip Cabibi, Pueblo, Colo., for appellants.
Charles S. Vigil, U. S. Atty., Denver, Colo., for appellee.
Before PHILLIPS, Chief Judge, and BRATTON and PICKETT, Circuit Judges.
PER CURIAM.


1
Judgments reversed and remanded on authority of United States of America v. Five Gambling Devices, etc., D.C., 119 F.Supp. 641; United States of America v. Roscoe Denmark, D.C., 119 F.Supp. 647, and United States of America v. Milton H. Braun, D.C., 119 F. Supp. 646, on December 9, 1953, without written opinion.